Citation Nr: 0916526	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  08-02 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial disability rating greater than 20 
percent for service-connected spondylolisthesis with 
degenerative changes, post-operative fusion and diskectomy.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The Veteran had active service from May 1962 to May 1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Louis, Missouri, which granted the Veteran's claim for 
service connection for spondylolisthesis with degenerative 
changes, post-operative fusion and diskectomy, and which 
assigned a 10 percent disability rating effective as of 
November 30, 2005.  The Veteran expressed disagreement with 
the assigned disability rating and perfected a substantive 
appeal.

During the pendency of this appeal, by rating action dated in 
January 2008, the RO determined that the Veteran's service-
connected spondylolisthesis with degenerative changes, post-
operative fusion and diskectomy warranted an increased 
initial disability rating of 20 percent, effective as of 
November 30, 2005.  Applicable law provides that absent a 
waiver, a claimant seeking a disability rating greater than 
assigned will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and that a claim 
remains in controversy where less than the maximum available 
benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Veteran has not withdrawn the appeal as to the 
issue of a disability rating greater than assigned, 
therefore, the issue remains in appellate status.

In the January 2008 rating decision, the RO separately 
service-connected and evaluated the Veteran for sciatic 
radiculopathy of each lower extremity.  Pursuant to this 
decision, the RO assigned separate 10 percent disability 
ratings for sciatic radiculopathy of the right and left lower 
extremity, associated with the spondylolisthesis with 
degenerative changes, post-operative fusion and diskectomy.  
The Veteran did not express disagreement or dissatisfaction 
with this decision.  Therefore, the only issue that remains 
on appeal is the claim of entitlement to an initial 
disability rating greater than 20 percent for service-
connected spondylolisthesis with degenerative changes, post-
operative fusion and diskectomy.  


FINDING OF FACT

The Veteran's lumbar spine disability is not manifested by 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, favorable ankylosis of the entire thoracolumbar spine, 
or incapacitating episodes.


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 20 
percent for spondylolisthesis with degenerative changes, 
post-operative fusion and diskectomy  have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 
4.59, 4.71a, Diagnostic Code 5242 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In January 2006, prior to the initial adjudication of the 
Veteran's claim for service connection, he was notified of 
the evidence not of record that was necessary to substantiate 
his claim.  He was told what information that he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.

As to the issue of a higher initial disability rating for the 
now service-connected disability, an increased rating is a 
"downstream" issue.  Once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose, and 
its application is no longer required because the claim has 
already been substantiated.  See Sutton v. Nicholson, 20 Vet. 
App. 419 (2006).

Nonetheless, following the award of service connection and 
subsequent to the Veteran's request for an increased 
disability rating, in August 2007, he was provided notice of 
information required to substantiate his increased disability 
rating claim. There is no allegation from the Veteran that he 
has any evidence in his possession that is needed for a full 
and fair adjudication of this claim.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by the letter 
dated in August 2007.  Adequate notice has been provided to 
the Veteran prior to the transfer and certification of his 
case to the Board, and the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) have been met.  
Additionally, the appeal was readjudicated by way of the 
January 2008 rating decision and Statement of the Case.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
The Veteran has also been afforded a VA examination.  There 
is no indication of any additional, relevant records that the 
RO failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Increased disability rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2008); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

There is a distinction between an appeal of an original or 
initial rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) -- that the 
present level of the Veteran's disability is the primary 
concern in a claim for an increased rating and that past 
medical reports should not be given precedence over current 
medical findings -- does not apply to the assignment of an 
initial rating for a disability when service connection is 
awarded for that disability.  Fenderson, 12 Vet. App. at 126. 
Instead, where a Veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

It is possible for a Veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 
(2008) (precluding the assignment of separate ratings for the 
same manifestations of a disability under different 
diagnoses).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2008).  VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
did not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The guidance provided under DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic code provisions governing limitation of motion 
should be considered.  However, the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the diagnostic code provisions predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

The spondylolisthesis with degenerative changes, post-
operative fusion and diskectomy has been rated as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5239, 
which sets out the criteria for rating spondylolisthesis or 
segmental instability.  Under this diagnostic code provision, 
unless there is intervertebral disc syndrome, the disability 
is to be rated under the General Rating Formula for Diseases 
and Injuries of the Spine.  Under the General Rating Formula 
for Diseases and Injuries of the Spine, where the disability 
is with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 20 percent 
disability rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees, or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or the combined range of motion of 
the cervical spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 30 percent disability rating is warranted for forward 
flexion of the cervical spine to 15 degrees or less, or 
favorable ankylosis of the entire cervical spine.  A 40 
percent disability rating is warranted for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  The maximum 100 percent 
disability rating is warranted for unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243 (2008).

It is noted that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be evaluated separately, under an 
appropriate diagnostic code.  It is also noted that for VA 
compensation purposes, normal flexion of the thoracolumbar is 
zero to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees (see also 38 
C.F.R. § 4.71, Plate V).  The combined range of motion refers 
to the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation.

Degenerative arthritis established by X-ray findings will be 
evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  Diagnostic Code 5003.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, an evaluation of 10 percent is applied for each major 
joint or group of minor joints affected by limitation of 
motion.  These 10 percent evaluations are combined, not 
added, under Diagnostic Code 5003.

Where there is evidence of intervertebral disc syndrome, the 
disability may also be rated based upon incapacitating 
episodes where incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months warrants a 20 percent disability 
rating.  With incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months, a 40 percent disability rating is warranted.  
A maximum disability rating of 60 percent is assigned with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  It is noted that an 
"incapacitating episode" as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008). 

Private medical treatment records dated from May 2002 to 
January 2006 show that the Veteran was treated intermittently 
for a history of gradually increasing pain radiating 
posteriorly down both legs.  A computed tomography (CT) scan 
of the lumbar spine had shown spondylolisthesis at L5-S1 and 
degenerative changes at L4-S1.  In August 2002, the Veteran 
underwent surgery on his lower back, including fusion, 
laminectomy, and foraminotomy at L4-5 and L5-S1, with 
diskectomy and nerve root compression.  The discharge 
diagnosis was bilateral lower extremity pain consistent with 
radiculopathy secondary to spondylolisthesis. Thereafter, in 
2005, the Veteran was treated with epidural injections into 
his lower back as a result of symptoms of low back pain which 
was radiating pain into both his legs.

A VA outpatient treatment record dated in February 2006 shows 
that the Veteran provided a history of lumbar spine surgery 
five years earlier.  He described that he was still getting 
low back pain.  He would occasionally take over-the-counter 
pain medication as needed for pain.  The assessment, in 
pertinent part, was history of chronic back pain.  X-rays 
revealed post-operative changes at L4-S1 with degenerative 
joint disease, mild scoliosis at L5-S1, and grade I 
spondylolisthesis.

A VA examination report dated in May 2006 shows that the 
Veteran reported a history of continued low back pain, 
accompanied by intermittent pain down both legs.  Physical 
examination revealed a well-healed surgical scar of the 
midline lumbar region which was nontender to palpation and 
had no gross deformity.  Range of motion testing was not 
performed because the Veteran was post fusion status.  His 
gait was normal and non-antalgic, and he did not use a cane 
or other assistive device.  Neurological examination of the 
lower extremities revealed symmetric muscle strength of 5/5 
at the great toe, ankle, knee, and hip, bilaterally.  There 
was no gross sensory deficit on examination.  Deep tendon 
reflexes were nil at the Achilles, bilaterally, and trace at 
the patellas, bilaterally.  The diagnosis was chronic back 
pain with radicular symptoms, known central canal stenosis, 
degenerative changes, as well as, disk herniation and 
retrolisthesis.  Status post surgery in 2002; he clinically 
had failed back syndrome.

A VA examination report dated in August 2006 shows a history 
of the Veteran's low back disability as set forth above.  The 
Veteran reported some achy pain down the posterior aspect of 
the leg.  He added that because of the pain to the lower 
back, he would usually have to sleep in a chair.  He 
described that it was usually better in the early morning 
with some general stiffness and increased pain with any type 
of weight-bearing.  He would take over-the-counter medication 
for the pain as needed.  He denied any bowel or bladder 
incontinence, and indicated that he did not have numbness.  
Gait was manifested by generalized stiffness but appearing to 
be strong and steady.  Assistive devices were not required.  
He was able to take care of himself and incapacitation was 
not noted.  There was chronic pain during flare-ups.
Physical examination revealed a 15 inch well-healed surgical 
scar of the lower aspect of the lumbosacral spine.  There was 
pain upon palpation to the lower lumbar spine with radiation 
of pain and achiness down both legs to the mid calf.  He 
denied any numbness, and no spasms were noted.  Range of 
motion of the lumbosacral spine was flexion to 72 degrees; 
extension to 25 degrees; rotation to the left and right to 24 
degrees; and lateral flexion to the left and right to 20 
degrees.  There was increased pain the last 10 degrees with 
each motion and with facial grimacing and guarding noted.  He 
was able to repeat flexion five times with no changes noted.  
There was reported increased pain, but no other abnormalities 
were noted.  Straight leg raising test revealed pain at 45 
degrees.  The diagnosis was spondylolisthesis, post-operative 
changes and degenerative arthritis with radicular symptoms. 

In August 2007, the Veteran submitted various lay statements 
from family members and acquaintances describing symptoms 
which had been observed with regard to the Veteran's low back 
disability.  It was indicated that over time it was becoming 
increasingly difficult to do his job, and that as a result he 
retired, choosing to apply for disability benefits from 
Social Security.  It was also indicated that he would have 
increased difficulty with walking any distances and lifting 
objects.

A VA general medical examination report dated in November 
2007 shows that the Veteran reported continued pain and 
sciatic radiculopathy down to the bilateral lower 
extremities.  He would take medication for pain as needed.  
Physical examination revealed that his posture was erect.  
Gait was slightly antalgic, particularly on arising from a 
sitting position.  The back was stiff during that time.  He 
was able to move all extremities without difficulty.  He did 
not require the use of a mechanical aid for ambulation.  The 
diagnosis was lumbar spondylolisthesis with bilateral sciatic 
radiculopathy.  The examiner added that the Veteran was 
unable to maintain gainful employment as a millwright due to 
his service-connected back disability.  He had no training 
for any type of sedentary employment and most likely could 
not sit long enough to perform sedentary employment.

In considering the rating criteria set forth above, in order 
for the Veteran to receive the next higher 40 percent 
disability rating pursuant to Diagnostic Code 5239 for a 
disability of the thoracolumbar spine, there must be evidence 
of forward flexion of the thoracolumbar spine of 30 degrees 
or less; or favorable ankylosis of the entire thoracolumbar 
spine.  The August 2006 VA spine examination report 
specifically set forth that forward flexion was 72 degrees, 
decreased by 10 degrees by pain. There is no competent 
medical evidence of record that the Veteran's forward flexion 
of the thoracolumbar spine is limited to 30 degrees or less.  
There is also no evidence of record that the Veteran has 
ankylosis of the thoracolumbar spine. Therefore, a disability 
rating higher than the currently assigned 20 percent does not 
apply under the general rating formula for spine 
disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 
(2008).

Additionally, in order to receive the next higher 40 percent 
rating for intervertebral disc syndrome, the evidence must 
show incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the preceding 
12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).  
The competent medical evidence of record has not shown that 
the Veteran has experienced any incapacitating episodes 
having a duration of at least four weeks in the preceding 12 
months.  As such, a disability rating higher than the 
currently assigned 20 percent under the rating criteria for 
intervertebral disc syndrome, also, would not be appropriate.  
Id.

The Board notes that the schedule provides for a separate 
evaluation for any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, under an appropriate diagnostic code.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  The 
medical evidence of record has shown that genitor-urinary 
evaluations were satisfactory.  There was no evidence of 
bladder complaints, bowel complaints, or erectile 
dysfunction.  In regard to other associated objective 
neurologic abnormalities, as was noted in the introduction 
section of this decision, the veteran has already been 
separately service-connected and evaluated for sciatic 
neuropathy of each lower extremity.  

The Veteran also is not entitled to a separate compensable 
disability rating for limitation of motion of the 
thoracolumbar spine due to degenerative disc disease, which 
is rated as degenerative arthritis under Diagnostic Code 
5003.  Evaluations for distinct disabilities resulting from 
the same injury may be separately evaluated as long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban, 6 Vet. App. at 261- 62.  Limitation of motion of the 
thoracolumbar spine has been considered and compensated under 
the 20 percent disability rating already assigned.  To assign 
a separate disability rating for limitation of the motion of 
the spine due to degenerative arthritis is similarly not 
permitted under the criteria.  See 38 C.F.R. §§ 4.14 and 
4.71a, Diagnostic Code 5003 and following notes.

The Board also finds that a disability rating higher than 
that already assigned, based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, 
and 4.59; DeLuca, 8 Vet. App. at 202.  The competent medical 
evidence of record has not shown that there was additional 
limitations of fatigue, weakness, or incoordination 
sufficient to raise the level of the Veteran's disability to 
the next higher disability rating.

The Board has considered the Veteran's assertions, as well as 
those contained in the August 2007 lay statements, that his 
low back disability warrants a higher disability rating.  
While competent to report that his symptoms are worse, the 
training and experience of medical personnel makes the VA and 
private physicians' findings more probative as to the extent 
of the disability.  Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(holding that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).

The Veteran is entitled to be rated under the code that 
allows the highest possible evaluation.  Schafrath, 1 Vet. 
App. at 589.  After reviewing all pertinent provisions, 
however, the Board can find no basis on which to assign a 
higher or additional separate disability rating.  The 
preponderance of the evidence is against a disability rating 
higher than 20 percent for the Veteran's spondylolisthesis 
with degenerative changes, post-operative fusion and 
diskectomy.  The Board has considered whether a staged rating 
is appropriate, however, in the present case, the Veteran's 
symptoms remained constant throughout the course of the 
period on appeal and as such staged ratings are not 
warranted.  Thus, the benefit-of-the doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Finally, the Board finds that there is no showing that the 
Veteran's spondylolisthesis with degenerative changes, post-
operative fusion and diskectomy, reflects so exceptional or 
so unusual a disability picture as to warrant referring this 
case to the Under Secretary for Benefits or to the Director 
of Compensation and Pension Service for extra-schedular 
consideration.  See 38 C.F.R. § 3.321(b)(1) (2008).  The 
conditions are not productive of marked interference with 
employment not contemplated by the assigned rating, or any, 
let alone, frequent periods of hospitalization, or that they 
have otherwise rendered impractical the application of the 
regular schedular standards.  The Board recognizes that the 
VA examiner in November 2007 indicated that the Veteran was 
unable to maintain gainful employment as a millwright due to 
his service-connected back disability, and that he had no 
training for any type of sedentary employment, his disability 
does not markedly interfere with his ability to work - 
meaning above and beyond that contemplated by his schedular 
rating.  Generally, the degrees of disability specified in 
the rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1 (2008).  As such, the 
criteria for submission for assignment of an extraschedular 
disability rating are not met and the Board is not required 
to remand this claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

An initial disability rating greater than 20 percent for 
service-connected spondylolisthesis with degenerative 
changes, post-operative fusion and diskectomy, is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


